 Case 3:20-cv-00518-NJR Document 16 Filed 08/12/20 Page 1 of 3 Page ID #60


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CHARLES E. THORNTON,
 #Y19115,

                       Plaintiff,

 v.                                             Case No. 20-cv-00518-NJR

 JOHN BALDWIN,
 FRANK LAWRENCE,
 JACQUELINE LASHBROOK,
 C/O DRYDEN,
 TIMOTHY QUALLS, and
 JOHN DOES 1-15,

                       Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Charles Thornton, an inmate of the Illinois Department of Corrections,

has filed a Motion for a Temporary Restraining Order (“TRO”) and Preliminary

Injunction Relief asking the Court to ensure that he when he is double celled with other

inmates it is as safe as reasonably possible. (Doc. 11).

       Thornton alleges that prison staff do not properly review prison records to

determine whether cellmates are suitable, and as a result he has had been celled with

cellmates who are designated as seriously mentally ill or have a violent prison record

since 2018. (Doc. 12, p. 1; Doc. 13, p. 5; Doc. 1, p. 10). Thornton claims that his current

cellmate (1) is very argumentative and tries to provoke fights with him; (2) does not allow

Thornton to get up in the morning until he has finished doing things in the cell; (3) forces

Thornton to go to sleep at 7:30 p.m.; (4) listens to music with his headphones on and raps



                                        Page 1 of 3
 Case 3:20-cv-00518-NJR Document 16 Filed 08/12/20 Page 2 of 3 Page ID #61


out loud; and (5) calls Thornton insulting names because Thornton takes psychotropic

medication. (Doc. 13, p. 5-6). Thornton states he is in constant fear of being assaulted by

his cellmate. Additionally, he has a bullet lodge in his neck close to his spinal cord,

remaining from a previous injury, and any assault would lead to life threatening injuries.

(Doc. 12).

       In order to obtain relief, whether through a temporary restraining order or a

preliminary injunction, Thornton must demonstrate that: (1) his underlying case has

some likelihood of success on the merits; (2) no adequate remedy at law exists; and (3) he

will suffer irreparable harm without the injunction. Woods v. Buss, 496 F.3d 620, 622 (7th

Cir. 2007). A preliminary injunction is “an extraordinary and drastic remedy, one that

should not be granted unless the movant, by a clear showing, carries the burden of

persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997).

       The Motion is denied at this time. First, Thornton has not demonstrated a

likelihood of success on the merits of his claim. He states that Defendants have placed

him under conditions posing substantial risk of serious harm by not reviewing the prison

records of inmates to assess suitability prior to assigning him a cellmate. The Seventh

Circuit has held, however, that a policy of random cellmate assignments is not in and of

itself deliberate indifference in violation of the Constitution. See Ramos v. Hamblin, 840

F.3d 442 (7th Cir. 2016). Additionally, he has not informed any of the Defendants about

the issues with his current cellmate for fear that correctional officers will tell his cellmate

and make the situation worse. (Doc. 13, p. 5). Defendants can only be liable for deliberate

indifference if they are aware of the risk to Thornton’s safety and then disregard that risk.

They cannot be liable “even if they should have known about the risk.” Ramos, 840 F.3d

                                        Page 2 of 3
  Case 3:20-cv-00518-NJR Document 16 Filed 08/12/20 Page 3 of 3 Page ID #62


at 445 (citations omitted). Accordingly, Thornton has not demonstrated a likelihood of

success on an Eighth Amendment claim.

          Second, Thornton’s claim does not amount to the immediate and irreparable harm

necessary for emergency relief. He argues that he is suffering irreparable harm because

he is in constant fear of assault, which could result in him becoming paralyzed due to his

preexisting medical condition. (Doc. 13, p. 6). Although he states that he and his current

cellmate argue every day and that his cellmate “tries to provoke fights,” other than not

getting along with his cellmate, it is not clear that there is an actual threat to his physical

safety. In fact, although in the Complaint and Motion for Preliminary Injunction he

asserts he has been in fear of his safety and housed in dangerous conditions since 2018,

there are no allegations that he has been physically assaulted by any of his cellmates, and

“[a] speculative fear of injury is not a ground for an injunction.” Wright v. Miller, 561 F.

App’x 551, 554 (7th Cir. 2014). Thus, Thornton has not established that he faces a specific

threat of immediate and irreparable injury or loss warranting preliminary injunctive

relief.

          Because Thornton has not made a clear showing that he is entitled to relief, the

Motion for a Temporary Restraining Order and Preliminary Injunction is DENIED

without prejudice.

          IT IS SO ORDERED.

          DATED: August 11, 2020


                                                   ____________________________
                                                   NANCY J. ROSENSTENGEL
                                                   Chief U.S. District Judge


                                        Page 3 of 3
